J-S23003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.L.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.L.W., A MINOR                 :
                                               :
                                               :
                                               :
                                               :   No. 103 MDA 2022

        Appeal from the Dispositional Order Entered November 29, 2021
                 In the Court of Common Pleas of York County
               Juvenile Division at No: CP-67-JV-0000456-2020


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                          FILED SEPTEMBER 23, 2022

        Appellant, J.L.W., a minor, appeals from the November 29, 2021 order

entered in the Court of Common Pleas of York County (Juvenile Division),

adjudicating Appellant delinquent and placing him on formal probation after

finding that Appellant committed delinquent acts of involuntary deviate sexual

intercourse (“IDSI”), sexual assault, and indecent assault.1          Appellant

contends that the inconsistencies in the victim’s testimony rendered the

evidence insufficient to support the court’s findings of fact, and that those

findings of fact were against the weight of the evidence. Following review, we

affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3123(a)(1), 3124.1, and 3126(a)(1), respectively.
J-S23003-22


       On July 26, 2021, the court conducted a denial hearing at which the

Commonwealth presented testimony from the complainant, T.D., three of

T.D.’s friends, and a forensic nurse examiner. Stipulations regarding forensic

analyses were entered into the record. In addition, Appellant testified on his

own behalf. At the conclusion of the proceeding, the court announced:

       In essence, this case boils down to credibility.

       The victim in this matter, T.D., indicated the sexual assault
       occurred . . . inside a bathroom at the Emigsville Park in which
       J.L.W. had forced her mouth open to perform oral sex.[2] There
       was also an attempt by J.L.W. to have vaginal intercourse with
       her as well. J.L.W. took the stand. He in essence corroborated
       the incident. However, he denied that it was not consensual at
       any point. He stated that the two went in the bathroom together
       with the purpose of having a sexual encounter, and as soon as
       T.D. indicated that she no longer wanted to, she got up and left.
       Therefore, this really rests on who the court finds more credible.

       The court does find T.D.’s statements to be credible. We conclude
       that there is no motive for her to fabricate the incident in question.
       As a result, we will find that the Commonwealth has established
       the offenses beyond a reasonable doubt. We are going to defer
       . . . disposition pending the completion of a case assessment as
       well as a psychosexual evaluation.

Notes of Testimony, 7/26/21, at 125-26 (brackets omitted).

       By order dated November 22, 2021 and entered on November 29, 2021,

Appellant was adjudicated delinquent and placed on formal probation.

Following denial of Appellant’s post-disposition motion, Appellant filed the

instant appeal. Both Appellant and the court complied with Pa.R.A.P. 1925.


____________________________________________


2The events in question occurred on October 9, 2019, at which time T.D.
was fifteen years old and Appellant, J.L.W., was thirteen years old.

                                           -2-
J-S23003-22


      Appellant asks us to consider two issues, which we have reordered for

ease of discussion:

      I.       Whether the evidence presented was insufficient to support
               the findings of fact by the trial court in that the victim’s
               testimony was inconsistent with prior statements?

      II.      Whether the findings of fact by the trial court were against
               the greater weight of the evidence in that the victim’s
               testimony was inconsistent with prior statements?

Appellant’s Brief at 4.

      In his first issue, Appellant argues that the evidence was insufficient to

support the trial court’s findings of fact with respect to each of the crimes with

which he was charged. As this Court reiterated in Interest of D.J.B., 230

A.3d 379 (Pa. Super. 2020):

      In evaluating a challenge to the sufficiency of the evidence
      supporting an adjudication of delinquency, our standard of review
      is as follows:

            When a juvenile is charged with an act that would constitute
            a crime if committed by an adult, the Commonwealth must
            establish the elements of the crime by proof beyond a
            reasonable doubt. When considering a challenge to the
            sufficiency of the evidence following an adjudication of
            delinquency, we must review the entire record and view the
            evidence in the light most favorable to the Commonwealth.

            In determining whether the Commonwealth presented
            sufficient evidence to meet its burden of proof, the test to
            be applied is whether, viewing the evidence in the light most
            favorable to the Commonwealth, and drawing all reasonable
            inferences therefrom, there is sufficient evidence to find
            every element of the crime charged. The Commonwealth
            may sustain its burden of proving every element of the
            crime beyond a reasonable doubt by wholly circumstantial
            evidence.


                                        -3-
J-S23003-22


         The facts and circumstances established by the
         Commonwealth need not be absolutely incompatible with a
         defendant’s innocence. Questions of doubt are for the
         hearing judge, unless the evidence is so weak that, as a
         matter of law, no probability of fact can be drawn from the
         combined circumstances established by the Commonwealth.

      In re A.V., 48 A.3d 1251, 1252-1253 (Pa. Super. 2012) (citation
      omitted).

         As an appellate court, we must review the entire record . . .
         and all evidence actually received[.] [T]he trier of fact while
         passing upon the credibility of witnesses and the weight of
         the evidence produced is free to believe all, part or none of
         the evidence. Because evidentiary sufficiency is a question
         of law, our standard of review is de novo and our scope of
         review is plenary.

      In re C.R., 113 A.3d 328, 333-334 (Pa. Super. 2015) (citations
      and quotations marks omitted).

D.J.B., 230 A.3d at 386-87.

      Again, Appellant was charged with IDSI, sexual assault, and indecent

assault. With regard to IDSI, “[a] person commits a felony of the first degree

when the person engages in deviate sexual intercourse with a complainant

. . . by forcible compulsion[.]” 18 Pa.C.S.A. § 3123(a)(1). In accordance with

Section 3124.1 (Sexual assault), “Except as provided in section [] 3123

(relating to [IDSI]), a person commits a felony of the second degree when

that person engages in sexual intercourse or [IDSI] without the complainant’s

consent.” 18 Pa.C.S.A. § 3124.1. Finally, “[a] juvenile may be adjudicated

delinquent of indecent assault if he ‘has indecent contact with the complainant

[or] causes the complainant to have indecent contact’ with the juvenile, and




                                      -4-
J-S23003-22


the juvenile ‘does so without the complainant’s consent[.]’” D.J.B., 230 A.3d

at 387 (quoting 18 Pa.C.S.A. § 3126(a)(1)).

     Here, the trial court considered whether the Commonwealth established

the elements of each charged crime beyond a reasonable doubt and

concluded:

     First, . . . the Commonwealth has established beyond a reasonable
     doubt that [Appellant] engaged in deviate sexual intercourse with
     the victim by forcible compulsion. 18 Pa.C.S.A. § 3123(a)(1). The
     victim testified that “[Appellant] kept trying to push my head
     down, and then eventually he kicked the back of my legs so I
     would fall.” (Den. Hr’g Tr. 14). The victim further testified that
     “[Appellant] grabbed my face . . . so my jaw would open . . . then
     he put his fingers in my mouth so it opened . . . [thereafter] he
     put his penis in my mouth.” Id. at 15. Finding the victim credible,
     the Commonwealth has met its burden.

     Second, the Commonwealth established beyond a reasonable
     doubt that [Appellant] engaged in sexual intercourse with the
     victim without her consent. 18 Pa.C.S.A. § 3124.1. The victim
     testified that [Appellant] forcibly put his penis inside her mouth,
     and she further testified that “he grabbed me by my pants and
     pulled me back by them, pulled them down, pinched the back of
     my neck, and then bent me over.” (Den. Hr’g Tr. 16). As a result,
     the victim testified that [Appellant] “tried to put it in” which was
     referencing the juvenile’s attempt to insert his penis into the
     victim’s vagina. Id. at 17. Lastly, we find the Commonwealth
     established beyond a reasonable doubt that [Appellant] had
     indecent contact with the victim and did so without the victim’s
     consent. 18 Pa.C.S.A. § 3126(a)(1). When the victim was asked
     by the Commonwealth whether “[a]ny contact that happened
     between you and [Appellant] in the bathroom, was that
     voluntary,” the victim replied “No.” (Den. Hr’g Tr. 42). When
     further asked “[d]id you consent to any of it?” the victim again
     stated “No.” Id.

Memorandum Opinion, 1/28/22, at 5-6.




                                    -5-
J-S23003-22


      The court reiterated that it found the victim’s testimony credible and

concluded that the victim lacked any motive for fabricating the incident.

Consequently, the court held that the evidence was sufficient to find every

element of the crimes charged beyond a reasonable doubt. Id. at 6. The

court considered, but rejected, Appellant’s assertions that the lack of DNA or

other physical evidence required a different result. Id. at 3. The court further

considered, but rejected, Appellant’s contentions that the victim’s testimony

was inconsistent and contradictory because (1) her testimony that she did not

immediately leave the park was inconsistent with someone who had been

sexually assaulted, (2) the written statements provided by her three friends

did not include all the details to which the victim testified, and (3) the forensic

nurse’s examination did not reveal injuries consistent with the victim’s version

of events. Id. at 3. However, as the record reflects, the victim explained why

she did not immediately leave the park (she sprinted up a hill to the top of the

park and waited to see if Appellant came out of the bathroom) (Den. Hr’g Tr.

19-20). With respect to her friends’ accounts of the incident, she stated that

they were understandably less detailed because “[i]t didn’t happen to them.

They’re not going to remember every single detail I told them.” (Den. Hr’g

Tr. 37). Further, the forensic nurse’s account of what the victim reported the

day after the incident did include details of an attempted vaginal assault and

she did note bruising on the victim’s knees and redness on the back of the




                                       -6-
J-S23003-22


victim’s neck, consistent with the victim’s version of event. (Den. Hr’g Tr. 51,

59).

       As the trial court stated, “[T]his case boils down to credibility.”

Memorandum Opinion, 1/28/22, at 3. We agree. Having applied the relevant

standards of review as set forth above, viewing the evidence in the light most

favorable to the Commonwealth, and drawing all reasonable inferences

therefrom, we conclude that the evidence was sufficient to find every element

of the three crimes charged, as trial court’s analysis demonstrates.

Appellant’s sufficiency challenge fails.

       In   his   second     issue,    Appellant   makes   essentially   the   same

“inconsistency of statements made by the victim” argument in support of his

assertion that the court’s findings were against the weight of the evidence. 3

As this Court explained in In re A.G.C., 142 A.3d 102 (Pa. Super. 2016):

       “A weight of the evidence claim concedes that the evidence is
       sufficient to sustain the verdict, but seeks a new trial on the
       grounds that the evidence was so one-sided or so weighted in
       favor of acquittal that a guilty verdict shocks one's sense of
       justice.”   In re J.B., 630 Pa. 124, 106 A.3d 76, 95
       (2014) (citation omitted). Thus, we may reverse the juvenile
       court’s adjudication of delinquency only if it is so contrary to the
       evidence as to shock one’s sense of justice. In re J.M., 89 A.3d
       688, 692 (Pa. Super. 2014), appeal denied, 628 Pa. 623, 102 A.3d
       986 (2014) (citation omitted). Moreover, where the juvenile court
       has ruled on the weight claim below, an appellate court’s role is
____________________________________________


3Appellant properly preserved his weight of the evidence claim by raising it in
his post-disposition motion. See Pa.R.J.C.P. 415(A)(3) (“a claim that a ruling
on the offense or an adjudication of delinquency was against the weight of the
evidence shall be raised with the juvenile court judge . . . in a post-
dispositional motion pursuant to Rule 620(A)(1).”).

                                           -7-
J-S23003-22


      not to consider the underlying question of whether the verdict is
      against weight of the evidence. Id. Rather, this Court is limited
      to a consideration of whether the juvenile court palpably abused
      its discretion in ruling on the weight claim. Id. Hence, a juvenile
      court’s denial of a weight claim is the least assailable of its rulings,
      as conflicts in the evidence and contradictions in the testimony of
      any witnesses are for the fact finder to resolve. Id.

Id. at 109.

      In the instant case, the trial court found the victim’s testimony to be

credible and in support of that finding stated the following:

      The court, in evaluating the evidence, found the victim to be
      credible, passed upon Appellant’s account of the facts, and
      resolved the conflicts in testimony, determining that the offenses
      charged were supported by the weight of the evidence and proven
      beyond a reasonable doubt.

      Overall, the court reaffirms these findings, specifically that the
      victim in this matter appeared to be credible. We do note that
      there were inconsistencies in her testimony. However, they were
      not sufficient as to cause doubt by the court.

Memorandum Opinion, 1/28/22, at 7-8.

      As was the case in A.G.C., Appellant here asks this Court to reweigh the

evidence and reevaluate the trial court’s credibility determinations, “a task

that is beyond the scope of our review.”        In re A.G.C., 142 A.3d at 109.

Based on our review of the record, we conclude that the adjudication of

delinquency is not so contrary to the evidence as to shock one’s conscience.

Finding no palpable abuse of discretion in the juvenile court’s ruling on the

weight claim, we shall not disturb it.

      Dispositional order affirmed.




                                         -8-
J-S23003-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/23/2022




                          -9-